Citation Nr: 1113440	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for hypertension prior to January 25, 2008.

2.  Entitlement to a rating in excess of 10 percent for hypertension from January 25, 2008.

3.  Entitlement to service connection for a disorder manifested by painful joints and muscles.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter has since been transferred to the RO in Louisville, Kentucky.

The Board previously remanded this case for a hearing in September 2007.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2008.  A copy of the hearing transcript has been associated with the claims file.  The Board again remanded the Veteran's claims in June 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

In a July 2010 rating decision, the Veteran was granted service connection for left knee degenerative joint disease and assigned a 10 percent rating, effective May 31, 2000.  Therefore, the Board need not discuss the Veteran's left knee in evaluating his claim for service connection for a disorder manifested by painful joints and muscles.  The RO also granted a 10 percent disability rating for the Veteran's hypertension, effective January 25, 2008.  The Board has therefore recharacterized the Veteran's claim for an increased rating for hypertension as listed above.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, however, the evidence of record does not reflect diagnoses of psychiatric disabilities other than PTSD.

Subsequent to the most recent RO adjudication of this case, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of service connection for a disorder manifested by painful joints and muscles is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to January 25, 2008, the Veteran's hypertension required continuous medication for control, but was not manifested by systolic pressure predominantly 160 or greater, diastolic pressure predominantly 100 or greater, or a history of diastolic pressure predominantly greater than 100.

2.  From January 25, 2008, the Veteran's hypertension was predominantly manifested by diastolic pressure less than 110 and systolic pressure less than 200.

3.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.



CONCLUSIONS OF LAW

1.  Prior to January 25, 2008, the criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  From January 25, 2008, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2010).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in August 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the August 2009 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in September 2010, and again in October 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Moreover, in the Veteran's July 2002 notice of disagreement (NOD), he took issue with the initial disability rating assigned to his hypertension disability and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2003 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims folder.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's service-connected hypertension; and comment on the etiology of the Veteran's PSTD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

1.  Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's hypertension is rated under Diagnostic Code 7101.  Diagnostic Code 7101 provides a 10 percent disability rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent disability rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated at 40 percent disabling, and a maximum 60 percent disability rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In April 2001, blood pressure measured 138/95.  During a July 2001 VA cardiac examination, the Veteran's blood pressure measured 157/116.  There was no indication of any underlying angina.  VA treatment records dated August 2001 show blood pressure measured at 138/88 and 138/95.  In October 2001, it was 129/86.

In December 2001, blood pressure was 146/96.  In February 2002, it was 142/84.  In March 2002, it measured 154/100 and 149/100.  In April 2002, it measured 156/98, 141/101 and 136/90.  In December 2002, it measured 154/97, and records indicated the Veteran had run out of his medication.  In June 2003, it measured 145/95.  In July 2003, it measured 147/94.  In September 2003, it measured 152/91.  In December 2003, it measured 137/86.  In June 2004, it measured 138/98, 150/92 and 170/98.

The Veteran underwent a VA examination in March 2005.  He reported being on anti-hypertensive medication since 1995.  On examination, his blood pressure was 170/100 sitting, and 160/100 standing.  Additional VA treatment records also dated March 2005 noted that the Veteran was having good control of his blood pressure with medication.  These records noted readings of 144/89 and 125/80.

The Veteran testified at a Travel Board hearing in January 2008.  With respect to his hypertension, he stated he was first treated with medication shortly after he was discharged from service.  He was currently being treated with Verapamil, and his doctors had increased his dose because his condition was not under control.  When he checked his blood pressure himself, he found his systolic pressure was around 160 or higher, and his diastolic pressure was 100 or more, spiking as high as 111.  

Records dated January 25, 2008, show the Veteran's blood pressure was 158/103.  The Veteran reported that he had not been taking his medication for the past year.  In February 2008, blood pressure was 142/104.  A notation in the records stated that the Veteran's hypertension was not controlled, and he was prescribed Lisinopril in addition to Verapamil.

Records dated April 2008 include a list of the Veteran's home blood pressure measurements.  The Veteran worked from 12 a.m. to 8 a.m.  His blood pressure was no worse than 160/100 during his morning measurements, and no worse than 156/98 during his afternoon measurements.  On examination, it measured 130/84.  In February 2009, blood pressure measured 132/81.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported treating his condition with Verapamil and Lisinopril, but his blood pressure was still under "poor control."  He experienced intermittent dizziness, and noted that his blood pressure was high when measured during these episodes.  He denied any nosebleeds or headaches related to hypertension.  On examination, blood pressure measured 124/87, 144/72, and 139/91.  No other significant abnormalities were noted.  The examiner noted that there were no significant effects on the Veteran's occupational duties or daily activities.  The Veteran denied missing any work in the past year due to his condition.

Based on the evidence of record, the Board finds that a compensable rating is not warranted prior to January 25, 2008.  As noted above, a 10 percent disability rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  Here, a clear majority of the Veteran's blood pressure readings prior to January 25, 2008 reflect a diastolic pressure less than 100 and a systolic pressure of less than 160.  Moreover, review of the Veteran's records dated outside the period on appeal does not reflect a history of diastolic pressure that is predominantly 100 or more.  Service treatment records reflect 3 diastolic pressure measurements of 100 or greater, representing only a small percentage of the total number of blood pressure findings.

The evidence is against finding that a higher 20 percent rating is warranted for the Veteran's hypertension for the period under consideration.  As noted above, a 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominately 200 or more.  During the period on appeal, only one blood pressure reading revealed diastolic pressure of 110 or greater, during the July 2001 VA examination.  All other measurements noted diastolic pressure of less than 110.  Although the Veteran testified during his Travel Board hearing that his diastolic pressure had spiked as high as 111 when he measured it himself, he also indicated it was often between 100 and 105.  Moreover, the evidence does not show that the Veteran's systolic pressure measured 200 or greater at any point during the period on appeal, nor did the Veteran testify as such.  Therefore, the Board finds that the Veteran's hypertension was not predominantly manifested by diastolic pressure of 110 or more, or systolic pressure of 200 or more, and therefore a 20 percent disability rating is not warranted.

The Veteran's statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence is against higher schedular ratings for the Veteran's hypertension in this case.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability at issue.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The February 2010 VA examination noted no significant effects on occupational duties.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

2.  Service connection for PTSD

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  In this case, the Veteran's Form DD-214 does not reflect service in combat.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

With respect to his claimed stressor, the Veteran testified that he was sent to Bombay, India, during the Gulf War in early 1991.  He served as a radio operator staging air crews, and conducted operations from a small abandoned building on an airfield.  He stated that they were there in an unofficial capacity.  One night, people in black uniforms forcibly entered the building wielding automatic weapons.  They asked him and his commander what they were doing there, and threatened to kill them.  The Veteran did not know if they were part of the government or not.  They eventually left, and the Veteran stated that it was his commander who would have reported the incident.  He stated that he had problems resulting from this incident ever since, including sleep disturbances and difficulty with alcohol abuse.  The Board also notes that on VA examination in July 2001, the Veteran did not report the above incident as a stressor, instead indicating that his stressors included being held captive by Indians in Bombay who had entered his living quarters.  In a March 2000 VA progress note, the Veteran reported that while staying in a local hotel in India he received regular death threats against his life and that there were two occasions when he was alone at the airfield with responsibility to protect U.S. property and was threatened/challenged by local radicals and feared for his life.  

Unfortunately, the Veteran's stressor could not be verified.  A memorandum dated September 2010 indicated that the matter was forwarded to the Joint Services Records Research Center (JSRRC) and to the U.S. Air Force Office of Special Investigations.  Neither source could confirm the incident described by the Veteran.

The Board has also considered the application of the amended regulations regarding in-service stressors.  Based on the description of the Veteran's stressor, it appears to be related to the fear of hostile military or terrorist activity.  However, the claimed stressor is not consistent with the places, types, and circumstances of the Veteran's service.  Although the Veteran submitted information regarding the controversy over India's decision to permit U.S. military aircraft to refuel in Bombay, there is no indication that incidents like the stressor described by the Veteran were consistent with service in India during the Gulf War.

Finally, the Board has considered the Veteran's statements themselves.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is competent to report his own observations and experiences, including those related to his claimed stressor.  However, the Board does not find the Veteran's statements to be credible when weighed against the contemporary medical evidence.  Specifically, the Veteran testified that after the incident in India, he had difficulties with sleeping and alcohol abuse.  Service treatment records dated December 1994 show the Veteran sought treatment for alcohol abuse.  However, he indicated at the time that he had consumed alcohol regularly for 11 years.  In the history sections of these records, the Veteran made no mention of the incident in India.

Post-service treatment records, as well as a lay statement from a service comrade who was stationed in India, make general references to stressful situations that the Veteran experienced during his service in India.  However, there are no statements that specifically corroborate the Veteran's account of the incident in question.  In fact, in the statement from the service comrade, he only states that the Veteran "experienced stressful situations for which all of us were insufficiently prepared."  He does not corroborate instances of death threats, and/or being held captive at gunpoint.  

The above discussion reflects that there is no credible supporting evidence for any of the Veteran's claimed stressors.  Based on the evidence of record, the Board must conclude that service connection for PTSD is not warranted.  To the extent that the Veteran's post-service treatment records include a diagnosis of PTSD, that diagnosis has not been linked to a verified stressor.  Without a verified stressor in service, service connection for PTSD cannot be granted.


ORDER

A compensable rating for hypertension prior to January 25, 2008 is denied.

A rating in excess of 10 percent for hypertension from January 25, 2008 is denied.

Service connection for PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to develop

Painful Joints and Muscles

The Veteran was involved in a motorcycle accident during service.  Service treatment records dated May 1986 reflect a styloid fracture of the right radius.  The Veteran's hand was placed in a cast, and he was placed on a physical profile which included no prolonged use of the right hand.

The Veteran was afforded a VA examination in December 2008.  The examiner noted the Veteran's accident in service, including the wrist fracture.  After a review of the claims file and a physical examination, the examiner diagnosed the Veteran's right wrist with intermittent arthralgia, status post fracture.

As noted earlier, the Veteran was granted service connection for his left knee, and the examiner stated that the Veteran's service treatment records documented significant trauma to the left thigh in a high velocity accident.  For these and other reasons, it was the examiner's opinion that the Veteran's left knee condition was caused or exacerbated by trauma during service.  However, the examiner further stated that there was no pathology found to explain complaints of pain in the other examined joints, which would include the right wrist.  It is unclear from the examination report why the examiner concluded there was no pathology to explain pain in the right wrist, as there was a fracture diagnosis in service and an arthralgia, status post fracture diagnosis during the examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, clarification of the December 2008 opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the December 2008 VA joints examination.  Upon review, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's right wrist fracture in service, noted in May and June of 1986, is related to his right wrist arthralgia.  The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to determine whether the Veteran's current right wrist arthralgia was incurred in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that the Veteran's right wrist fracture during service is related to his current right wrist arthralgia.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


